         Case 1:19-cv-08324-DLC Document 1-4 Filed 09/06/19 Page 1 of 9



                                                                                 -h
                                                                                 p
                                                                                 rt                        a
                                                                                                           N
                                                                                 9{                        ra
                                                                                                           c'l

                                                      'rd       F<               z                         P-
                                                                                                           .x'.
                                                                                 a.
             U)                                                 C)
                                                                fr
                                                                                 {
z
n
\J
             rq
             F-{
                                                       Zt4
                                                                F{
                                                                H
                                                                a\
                                                                \J
                                                                                                           v1
                                                                                                           g)
                                                       orF
                                                       WF
V)           #                                         rJ)                                                 3

             n                                         EB
                                                                L-.1


U7                                                     &        '^l
H                                               D
                                                o      US
                                                       A
                                                                                           '


X                                                                                              sH,ri
                                                                                                            ^l-


                                                4 H€
                                                \<{
             M                                         H
                                                       F*Z
                                                                                               or          .a          R'l.r'

E            rh
             \J                        .H
                                          Pl
                                                       HH
                                                       g;       a!'l
                                                                                      .FfZ
                                                                                               -:
                                                                                               HH
                                                                                              H* v
                                                                                                            Ft
                                                                                                                       2E
                                                                                                                       *E
                                                                                                                       FFq
                                                                                                                       hq
v                                    F\J                                                      n-
                                                                                           .trtr'                      SE
t) fr        Fl                      *
                                     tr;               Hf;
                                                       En
                                                                                              UE
                                                                                              oa
                                                                                                                       '?i'a
                                                                                                                       TJfi

Fl     c
       FL{
             U
                                     v7H
                                     fil
                                     EA
                                     i: I
                                                frl
                                                lFi
                                                       trlz
                                                       N
                                                       5(n
                                                       s6
                                                                                               kA
                                                                                               u,
                                                                                               E
                                                                                               v,
                                                                                                            F{-         'F



             n
                                                                                               gl
                                     u                 Ntr
Z                                    Fq
                                     L) hi
                                                                                               ra

                                                        H<                                     {
                                                                                               w



c
                                        Fr.{                                                   vl
             F1                                        .FZ 'El
                                                                                               Fl     iE
                                                                                                      0
                                                a       F
                                                       t€                             .        xg
                                                                                               FJ




t*           E                                         ntrl
                                                                                               ?H
                                                                                               UA


U
             z
             U
                                                a En
                                                g1

                                                {
                                                  t\   va
                                                       F-1
                                                                H
                                                                ts{

                                                                trl
                                                                                               3C
                                                                                               U




ts-,                                                   7rH                                           E e'a
n            F1
             &
                                                       d
                                                       dh -                       gE                 EiH EE
rq           c                                                 ;)
                                                            'w lLl
                                                                       d
                                                                       q
                                                                       e
                                                                                  (\ o\
                                                                                  H+
                                                                                  H8                 EEE $H
             FE{
                                                               m
                                                               h'l
                                                               U
                                                               t)      5          Y,&    U.?
                                                                                  Bt FlH .Z->         .     4r.   .-


                                                               ;)
                                                               cn            2
                                                                       HE                      o
                                                                       EE
                                                                        € BE
                                                                       JS'
                                                                                       B
                                                                                               r


                                                                       HH
                                                                       =
                                                                       gt         frH xuH\.i.
                                                                       trH 9;
                                                                                  si           ;la
                                                                                               !:F



                                                                       EE         trE H3



                                            4
 Case 1:19-cv-08324-DLC Document 1-4 Filed 09/06/19 Page 2 of 9



                                                     -{

                                     r
                                    '--\v'
                                            A
                                                Atr
                                                vl
                                                          )
                                                               v
                                       ,\.Y
                                    ,s--'            t'



                    {v'
                    A,\
                                   A,Y

                   ts'
     -$       )s
         >fN \\N
                                                                         -Et
                                                                         Lt-
                                                                              attA




                                                                                           \           $-)
                                                      .\
                                                                                ,|\
                                                                        \iri|
                                                                                                   Gl
         rre               '                              N
                                                                        )r-r|              "N
                                                                                            N    >Sl
         Ff-J                                                           M              )NH \)
         F+                                               ir
                                                              N
                                                                        ,a              \A)
                                                                                       \N\
                                                                                                   irl


     A.rS                                                                a')                    E?
      -:
     rA\                                                                 l-)
                                                                                      Nq
         re\
         Ll
         -h                                     &s
                                                                         |cl
                                                                        !,-
                                                                       >ri-+\
                                                                        c?
                                                                       -Fi).
                                                                                      NA}
                                                                                       \]
                                                                                      \{
                                                                                           N€   \lr)
                                                                                                rl=)_
                                                                                                             N

                                                s)                     i++
                                                                       R               $L)
 .   .

sF-&<-t
         1*



Tfun".'IfjilJ t
s.q           --R\ g
                                                                        c"
                                                                       $-a
                                                                                      $'M
                                                                       )-|                                         $r
              *
                     i                                                 Frr'
                                                                       ir
                                                                       M                                          il
                  {u
                   -t"/:                                                                                         ,\dN
                     r'
                  .-/,
                                                                                                                  \N
                         19.                                                                                      {iN
                                                                                                                 .t.li
                           u_
                                                                                                                         .R



                           , #v\
                               \    .rry                                                                         N-$
                               #.SKJ
                               ffie


                                                                   5
              Case 1:19-cv-08324-DLC Document 1-4 Filed 09/06/19 Page 3 of 9




        s                                                                      l-- l',!-   i

        F\
        n
        o
        rd
        F
        a
        tl
        H

        s
        l\
        al{
        h
        !E
        B
        6
        F/
        Q
        N

        L




                                                   xf;
                                                   fi3
                                                   3fr
                                                   PA


                                                   $F
                                                   n4
                                al
                               j'l                 E6
                                                   o^
                                UI
                                UI
                                Bl
                                n
                                                   EE
                                                   tl       tr
                                EI                 ce
                               ol                  5:}n
                               OI
                               6t
                               LI
                                                   ig -r
                                                       9   3
                                                           i                                           a
                               LJI                 ^EE
                                                   n>  3 E            no
                                                                      o
                                                                                                       -f\


                                                                                                       s;
                               gl                  E,{J
                                                            zo.: QJ
                                                                 h
                                     I

                               '-l                 tE
                                                   a
                                                                 E    o
                                                                      l-
                                                                                                       ro o
                                                                                                       f;
                               ,qI
                                                   1==      E U-9c'r                                   tu D
                         trl
                         c>l   dl
                                                   E.E      H TEF                                      et
                                                                                                             +
                  o     '.
                         iH
                               ei
                                                   fi; €      p'Er.                                     q ;t
                  |J
                  ru
                  tl
                        .it
                        ,x
                        =('l
                               ot
                               cl
                                         ooo
                                         zzz       f x f ,iEs-$                  E
                                                                                               oooe
                                                                                               ezzz
                                                                                                        q
                                                                                                       E r\

                  ;=
                   A
                        sEl
                        EEI                                                g
                        fxl                                                           E
                                                                           I
                  {
                   cr
                  l-
                  rt    H
                         {,
                         lol
                        .;el
                               ol

                               'ul
                                          E
                                                            . ijE
                                                        ,'.,,E E           g     ;r
                                                                                  E:  .g  to      li
                        ij
                         iol
                               qjl
                                                                                 .=i:
                                                   ,!cE
                                          o
                  o                                                               l=.,O
                        Ecl
                        ld =l
                        c*:i r4l
                                         r#[
                                          a.

                                         3ot                   $Eii
                                                   .E;;;.bs-{;,S
                                                   dJJJ     I'F!-,t               EoF..+'#ii
                                                                                 EF.HcdlE
                  3                                                              .'4,!E.S.gg,g
;l

i
                  tl)   501
                        o>l              Fi    E   EFilF EFE.!*                  E H E !.*E F
                  >     !*
                                                   E!EE FFfiEE                   6.3-+;HF'E
3
                  *T
                  E                      # g€                                    :fi,I&E;5




t.,,,




                                                        6
Case 1:19-cv-08324-DLC Document 1-4 Filed 09/06/19 Page 4 of 9




                              7
Case 1:19-cv-08324-DLC Document 1-4 Filed 09/06/19 Page 5 of 9




                              8
Case 1:19-cv-08324-DLC Document 1-4 Filed 09/06/19 Page 6 of 9




                              9
Case 1:19-cv-08324-DLC Document 1-4 Filed 09/06/19 Page 7 of 9




   l$usitis and @cular               Smmunologg

              "-Fr;.,
                        rile @/rnrtm,em    {
                 @phthalmolngg

                  ('?Urr*
  at',i%.9lA,        6{t a,ttrl 6o,' 'fiyf*t*'y'
              9W, Q/o,'t', gA, ?/r,'t'
                  O),,,ty7 rit' /e.,t* cl r/
         ,f,,ry ,, 2007 - -f,,,,,",30 20Oq
                                                 ,,4
                                               Dft,
                                               &     '--)     /   ,


                                                            ((./)"?/,///, t,




                               10
            Case 1:19-cv-08324-DLC Document 1-4 Filed 09/06/19 Page 8 of 9




                                                                                  .t
                                                                                      sv
                                                                                  /$
                                                                       \\\  !
                                                                        \\v

                                                       s               \-\
                                                                        N.\( d o
                                                                         \v
                                                                          v\
                                                                                       >*idr
                                                                                                 E




                                                        S               \\ ='-
                                                                        r0>
                                                                         \;;

                                                       Sr
                                                        FI
                                                        \
                                                        s               \'toi i
                                                                              \NEi
                                                                               rU.1 ?
                                                                  .s                             U




                                                       * $gc$
                                             e FE€,$sss
                                RY\
                            \E
                             .H
                                s
                              *J




                                                   $s-Si t
                                :.)
                             lN
                                {
              .. \ N-       t/'
              Lx.t    r*        s
!.r              R S € NtQS$
              r( rff            S                                                 r
                  Jts*{
              \ J rf\           r\    iv                                          n



'@J           .:-YJ             s.  ri                                         ./ .i
              -f ';h
            S : r*,.1
                    ii-l
                                €'\-S                                  \ vi"lu
                                                                          , E'e
 "vw trl > .F.
 A
 hH
        8


       .,H ti
              #{--{
                -)
                      R .R plSS$       E
                                                                        V\ E'E
                                                                        (
                                                                               t.e         !"e




                                             1s Rg$$$sF
                                                                                           ts>
     "     'F
           T;',{,                      S
                                      *S                                I\rp
 \J* L-41 t\*/ l;-ts*J +:
                                                                        rel
 "q                                   .*.r                                           -A
                                                                                     -. !
 iq r'*4 rffi         iS
                                       G                                          rFu
                                                                                  \.U
                                                                               tFOu.!
                                                                               \<
 #"fl      v_t.
 LJ r.r I oS
                [.d
                            B
                             a
                                      $a
                                      \-
                                             *.
                                                                       \-
                                                                                \\ \\
                           .S                                                                    \:
      FTl                  \s   €
                                F
                                             t-\
                                             tr
                                             t\    $   E SS\\$
                                                   "
      h*&*l                t\
                           \iFI
                            }R
                            \
                                             1         S $$sRu
                                                       Er
                                                       S$'t$'
                                                       T3
                                                              s
                                                                              I
                                                                               l*
                                                                                €€"f
                                                                             ^> !EE
                                                                       , Y'{ Htrtr'
                                                       €.l
                                                        {)              :.-:$E!
                                                                            f6                         E"'f;



                                                        I                ,5;;;o-
                                                                          3 E"g H
                                                                       2 aFEg
                                                                                  r
                                                                                                 *xl
                                                                                                          b

                                                                                                       ii'^
                                                                                                       o-




                                                             11
             Case 1:19-cv-08324-DLC Document 1-4 Filed 09/06/19 Page 9 of 9


     School of Medicine                                                                 David L, Keefe, MD
                                                                                        The Stanley H. Kaplan Professor and Chair
                                                                                        Department of Obstetrics and Gynecology




June 28,2013




Re: AmroAli,MD
Dear Ptogtam Director:

I   am vniting in suong $upport of the application of Dr.   Am:o Ali fot a tesidency position in the
Ophdralmologr Departrneflt at your iustitution. Dr. Ali is cutently an associate research scientist in the
labotatory of Dr. Fredetick Naftolin, Professor of Obstettics and Gyuecology at the New York University
School of Medicine. I have known Dr. Ali and obsert'ed his wotk since he joined our depatrnent lrr2071.

Dr. Ali is highly qualified applicang having completed his undergtaduate medical taining and masters
             a
degee ia ophthalmologf, plus an additional two yeats of genetal ophthaLnology expedence in Alexandria,
EWpt. He has completed fellowships iq a nwnber of prestfu/ous US progmms, including Henry Fotd Health
Carc (neuo-ophthalmolog5i, retinai disease), Nevr York Eye and Ear lnfirnary (uveitis), and the Casey Eye
Institute of Oregon Health Scieoce University (uveitis, retinal disease). He has geneml sutgical experience
obtained as an intern atNofth Shore Univetsity-

In his capacity at NYU, Dr. Ali is investigating the effect of female ser steroid hotmones on the cor:rse of
oculat inflammatory disease and the effects of neutoprotective agects, including CD34 positive stern cells on
injured retinal ganglion cells. He recently co-authored a book €haptef on CMV retinitis for tle \Srills Eye
fnstitute, and a book chapter conceming diagnostic leads for uceitis in the publicaion Csrhide Cons$ltation in
(Jaeitir:49 CtfuicalBtrettiont. Alongwith these publicauous, Dt. Ali has produced eightpeet-twiewed articles
and four abstracts of high caiiber. He is extremely ptoactive in envisioning new areas of research and in the
design and iuitiation of original studies. He has been arr invaluable merabet of the research teatn in Dr.
Naftolin's progmm and he bes contdbuted significantly to the studies urrdertaken with his extensive
ophthalnologic experience thatis unique in ow depafiment'

Dr. A-li has the intense dedication and intetest that nrake an excellent residenq along with a wafm and caring
approach to patient cate. He is hardrvorking respectful, cteative and diligent in his wotk and it is my hope
you will sftongly consider him for your progfam. You udll find that his bad<gtound and matute iudgment
make him an outstauding addition to the team and his patient care skills will be a model fot othets. I
recomrnend hirn to your program without reseryation and would be happy to discrrss his capabilities in mote
detail   if you wish-

Sincerely,




DavidKeefe, MD
Professor and Chair
Departnrent of Obstetrics and Gynecology




     550 First Avenue, NBV 9N1-A. New York, NY 10016 . Lel:212.263.0774,fax:212.263.7904. david.keefe@nyumc'org

                                                            12
